Citation Nr: 0319866	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had initial active duty for training from 
October 1992 to March 1993.  

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2000, on appeal from a November 1997 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Upon its last review, the Board 
denied service connection for a low back disability, and 
remanded to the RO the claim of service connection for 
hypertension.  In due course, the matter was returned to the 
Board.  In June 2003, the Board directed that further 
development of the evidence be undertaken by its Evidence 
Development Unit.  

Having carefully examined the record, the Board has 
determined that this matter must again be remanded.


REMAND

As noted, in June 2003, the Board directed additional 
development be undertaken of this claim, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The appellant 
was afforded a VA medical examination in June 2003.  In July 
2003, the appellant forwarded additional evidence in support 
of the claim to the Board, unaccompanied by a waiver of RO 
consideration.   

Prior to May 1, 2003, VA regulations provided that if further 
evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
Judges could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  However, in light of recent 
developments, VA determined that VBA would resume all 
development functions.  

As noted, a VA medical examination and additional evidence 
submitted by the appellant in this matter has not been 
considered by the RO.  Because the appellant has not waived 
initial consideration by the RO of this evidence, this matter 
is REMANDED to the RO for the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  The RO should then readjudicate the 
appellant's claim, including any 
additional development action as it deems 
proper and in light of the evidence added 
to the record since the last RO issued 
Supplemental Statement of the Case 
(SSOC).  The RO will follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development and 
readjudication, if any such action does 
not resolve the claim, the RO shall issue 
the appellant a SSOC.  Thereafter, the 
case should be returned to the Board, if 
in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



